Citation Nr: 0612423	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for prominent hypertrophic degenerative spondylosis of the 
cervical spine with spinal stenosis at C6-C7 and C3-C4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to July 
1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
prominent hypertrophic degenerative spondylosis of the 
cervical spine with spinal stenosis at C6-C7 and C3-C4 with 
an evaluation of 10 percent.

The veteran requested a Board hearing in September 2003.  
This request was considered withdrawn in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which are relevant to this 
appeal.  The most recent rating schedule revisions became 
effective September 26, 2003.  68 Fed. Reg. 51,434-51,458 
(Aug. 27, 2003).  See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  61 
Fed. Reg. 51,457.

The Board notes that the RO considered the new rating 
criteria governing the evaluation of intervertebral disc 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  However, since the Statement of the Case was issued 
on August 28, 2003, the portion of the VA's Schedule for 
Rating Disabilities that addresses disabilities of the spine 
was again revised, effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the cervical spine and 
thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 2003).  
To date, the veteran's disability has not been evaluated 
under the most recently revised rating criteria.  The RO 
should therefore be given the opportunity to consider rating 
the veteran's service-connected low back disability under the 
revised regulatory criteria for rating disabilities of the 
spine, and the veteran should be provided with the 
appropriate revised citation and applicable rating criteria.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

In a March 2006 written presentation, the veteran's 
representative asserted that the medical evidence of record, 
including a January 2000 VA general medical examination, was 
inadequate for evaluation purposes.  The Board notes that the 
January 2000 general medical examination did not include 
findings related to the veteran's cervical spine disorder and 
in fact, no cervical spine diagnosis was made at that time.  

The veteran should be scheduled for an appropriate VA 
examination to determine the nature and severity of his 
service-connected cervical spine disability, to include any 
orthopedic and neurological manifestations, so that the RO 
may evaluate this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for a VA examination or examinations 
within the appropriate specialty in order 
to determine the current musculoskeletal 
and neurological manifestations of his 
cervical spinal disability.  The claims 
folder, to include a copy of this remand, 
must be made available to the examiner 
for review, and the examiner must note 
such review in the report.  Any indicated 
tests and studies, including X-rays, 
range of motion testing in degrees, and 
electrodiagnostic tests should be 
performed.  The manifestations 
attributable to the service-connected 
neck disability should be identified, and 
documentation of any other symptoms 
ratable under the revised regulations 
should be made.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected neck disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the upper extremities due 
to cervical disc disease should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and left and 
right rotation of the cervical spine 
(neck disability), and specifically 
identify any excursion of motion 
accompanied by pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, which includes a 
summary of all pertinent evidence and 
legal authority, including citations to 
Diagnostic Codes 5238, 5239 and 5243, as 
well as the reasons for the decision.  
See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine (2005).  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
